DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 12-14, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, U.S. Pub. No. 2012/0287984, in view of Karam, U.S. Pub. No. 2006/0268898.
As per claims 1, 13 and 14, Lee teaches an apparatus comprising: 
an input power interface for receiving input power (on main unit 120; fig. 1); 
a power control system for transmitting DC, Direct Current, pulse power on multiple phases over a cable to a plurality of powered devices and verifying cable operation during an off time of pulses in said DC pulse power; and a cable interface for delivery of the DC pulse power on said multiple phases and data over the cable to said plurality of powered devices (cable 130 with phases Q1-3 and pulse edge modulated system; figs. 1-4 and 10; para. 19-22).

Claim interpretation: verifying cable operation during pulse power off-time in interpreted as before pulse power is applied. This is further clarified in claim 20 which specifies that  the performing low voltage cable sensing to verify safety and integrity of the cable prior to transmitting said multiple phase pulse power at a high voltage. Karam also teaches periodic detection (para. 33)
	As per claims 2, 12 and 19, Lee discloses cable with at least 2 wires (fig. 1) and Q1 and Q3 are 50% out of phase (fig. 2)
As per claims 3 and 17, Karam teaches isolating and repair fault in the single port of a multi ports system (para. 31, last 10 lines)  and periodic detection to isolate fault of a particular port (para. 32). It would be obvious to do so in order to maintain operational capability of the system. 

As per claims 5 and 16, Lee discloses a two way communication (down/up links 101 and 102) and power control system provides continuous current during overlap of multiple phases (fig. 2).
Claims 6, 8-11, 15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee/Karam as applied to claims 1-5, 7, 12-14, 16-17 and 19 above, and further in view of Chawgo, U.S. Pub. No. 2016/0294500.
As per claims 6, 9-10 and 20, Lee combined with Karam does not specifically disclose the cable is optical cable and the cable is to carry high DC voltage (over 200 V and 1000 watts).   Chawgo discloses a power data distribution system using fiber optic cable for lighter and ease of deployment across tight spaces and high efficiency (para. 36) and the cable can carry high voltage in the range of 325 V (para. 27). Before the effective filing date, it would have been obvious to employ the cable of Chawgo to carry out the high power deliver and taken advantage the benefit of the cable of Chawgo to deliver high power. Furthermore, the wattage is proportional to the wattage delivered.   
As per claims 8 and 15, Karam discloses a controller to identity faults on cable (fig. 7).  
As per claim 11, Karam discloses midpoint grounding (114, 116 provide ground bias; fig. 2; para. 24).
	As per claim 18, Chawgo teaches optical fiber cable (para. 36)

Furthermore, Lambert, U.S. Pub. No. 2020/0228001 teaches POE cable for supplying power wherein the fault detection during low voltage phase (step 250-252; fig. 2A; para. 16 and 27, measure voltage 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT WANG whose telephone number is (408)918-7589.  The examiner can normally be reached on 10:00 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBERT WANG/Primary Examiner, Art Unit 2186